Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 31st day of
March, 2014 (the “Effective Date”), between Global Power Equipment Group Inc.
(the “Company”) and Luis Manuel Ramírez (“Executive”).   In consideration of the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Employment.  The Company shall continue
to employ Executive, and Executive accepts continued employment with the
Company, upon the terms and subject to the conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the
earlier of (i) the Date of Termination (as defined in Section 4(e) of this
Agreement), or (ii) July 1, 2016 (the “Term”).  Unless terminated prior to that
date, the Term shall be automatically renewed for successive one-year periods on
the terms and subject to the conditions of this Agreement (including, without
limitation, Sections 8, 9 and 10 hereof), commencing on July 1, 2016, and on
each anniversary date thereafter, unless either the Company or Executive gives
the other party written notice (in accordance with Section 14 hereof), at least
90 calendar days prior to the end of such initial or extended Term, of its or
his intention not to renew this Agreement or the employment of Executive.  For
purposes of this Agreement, any reference to the “Term” of this Agreement shall
include the original term and any extension thereof.

 

2.                                      Position and Duties; Location.

 

(a)                                 Position and Duties.  During the Term,
Executive shall be employed by the Company as President and Chief Executive
Officer.  Executive shall report solely to the Board of Directors of the Company
(the “Board”) and shall have such duties, responsibilities and authorities as
are customarily associated with his position (including, but not limited to, the
general management of the affairs of the Company) and such additional duties and
responsibilities consistent with his positions as may, from time to time, be
properly and lawfully assigned to him.

 

(b)                                 Board Service.  During the Term, the Company
shall cause the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) to nominate Executive to serve as a member of the Board
each year Executive’s term of Board service is to be slated for reelection to
the Board. If the Company’s stockholders vote in favor of the Nominating
Committee’s nomination of Executive to serve as a member of the Board, Executive
agrees to serve in such capacity and also agrees that any such board service
shall be without additional compensation.

 

(c)                                  Engaging in Other Activities.  During the
Term, Executive shall devote substantially all of his business time, energies
and talents to serving as President and Chief Executive Officer of the Company,
and shall perform his duties conscientiously and faithfully, subject to the
reasonable and lawful directions of the Board and in accordance with the
policies, rules and decisions adopted from time to time by the Company and the
Board.  During the Term, it shall not be a violation of this Agreement for
Executive, subject to the requirements of

 

--------------------------------------------------------------------------------


 

Sections 8, 9 and 10 hereof, to (i) serve on civic or charitable boards,
(ii) with the consent of the Board, which consent shall not be unreasonably
withheld, serve on no more than one corporate board unrelated to the Company
(and retain all compensation in whatever form for such service), (iii) deliver
lectures and fulfill speaking engagements, and (iv) manage personal investments,
so long as such activities (individually or in the aggregate) do not
significantly interfere with the performance of Executive’s responsibilities as
set forth in Sections 2(a) or 2(b) of this Agreement or Executive’s fiduciary
duties to the Company.

 

(d)                                 Location.  Executive shall perform his
duties and responsibilities hereunder principally at the Company’s corporate
headquarters, which currently is in Irving, Texas; provided that Executive may
be required under reasonable business circumstances to travel outside of such
location in connection with performing his duties under this Agreement.

 

(e)                                  Affiliates.  Executive agrees to serve,
without additional compensation, as an officer and director of each of the other
members of the Company’s affiliates, as determined by the Board, provided that
such service is covered by Section 3(g) of this Agreement.  As used in this
Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.

 

(f)                                   Stock Ownership Guidelines.  Executive
acknowledges and agrees to comply with the Company’s stock ownership guidelines
for the Chief Executive Officer position, as the same may be amended from time
to time.

 

(g)                                  Compensation Recovery Policy.  Executive
has executed the Company’s Compensation Recovery Policy Acknowledgement and
Agreement.  Executive acknowledges that, notwithstanding any provision of this
Agreement to the contrary, any incentive compensation or performance-based
compensation paid or payable to Executive hereunder shall be subject to
repayment or recoupment obligations arising under applicable law or the
Company’s Compensation Recovery Policy, as the same may be amended from time to
time.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary. During the Term, the Company
shall pay Executive an annualized base salary (“Annual Base Salary”) at a rate
of $577,500 U.S., payable in regular installments in accordance with the
Company’s normal payroll practices.  During the Term, the Annual Base Salary
shall be reviewed by the Board at such time as the salaries of other senior
executives of the Company are reviewed generally.  The Annual Base Salary shall
not be reduced other than in connection with an across-the-board salary
reduction which applies in a comparable manner to other senior executives of the
Company.  If so increased or reduced, then such adjusted salary will thereafter
be the Annual Base Salary for all purposes under this Agreement (except as
otherwise provided in Section 3(b) hereof).

 

(b)                                 Bonus.  For each fiscal year during the
Term, Executive shall be eligible to participate in the Company’s Short-Term
Incentive Plan, or any successor plan (the “STIP”), under terms and conditions
no less favorable than other senior executives of the Company; provided that
Executive’s “target” short-term incentive  opportunity shall not be less than
80% of his Annual Base Salary (the “Target STI”), with a minimum and maximum of
40% and

 

2

--------------------------------------------------------------------------------


 

160% of his Annual Base Salary, respectively (or such higher percentages as
determined by the Board or a committee thereof from time to time).  Executive’s
payment under the STIP for any fiscal year during the Term shall be based on the
extent to which the predetermined performance objectives established by the
Board or a committee thereof have been achieved for that year; provided that at
least 70% of the annual incentive opportunity shall be based on the extent to
which the Company or its affiliates achieve pre-established quantitative
financial metrics.  Notwithstanding the preceding sentence, Executive’s annual
incentive opportunity for the 2014 fiscal year will be based on the Annual Base
Salary earned by Executive during the entire year.  The annual incentive for any
fiscal year, if earned, will be paid to Executive by the Company in accordance
with the terms, and subject to the conditions, of the STIP.  Nothing contained
in this Section 3(b) will guarantee Executive any specific amount of annual
incentive compensation or prevent the Board or a committee thereof from
establishing performance goals and targets applicable only to Executive.

 

(c)                                  Equity Incentive Plan.  The Compensation
Committee of the Board has approved a Chairman’s Award to Executive of
restricted share units in respect of 15,000 shares of the Company’s common stock
(the “RSUs”) pursuant to the Company’s 2011 Equity Incentive Plan (“Equity
Incentive Plan”), such grant to be made and effective on the Effective Date. 
The RSUs shall be granted upon the terms, and subject to the conditions, of the
Equity Incentive Plan and the award agreement evidencing the grant of the RSUs,
with vesting of one-third of the RSUs contingent upon Executive’s continued
service until the applicable vesting dates and vesting of two-thirds of the RSUs
contingent upon the Company’s achievement of 2014 EBITDA performance objectives
determined by the Compensation Committee of the Board and Executive’s continued
service until the applicable vesting dates.  During the Term, the Company may,
but shall have no obligation to, grant additional equity compensation awards to
Executive under the Equity Incentive Plan or any successor equity plan.

 

(d)                                 Vacation.  During the Term, Executive shall
be eligible for paid vacation in accordance with the Company’s policies, as may
be in effect from time to time, for its senior executives generally; provided
that Executive shall be entitled to paid vacation time at a rate of no less than
4 weeks per calendar year.  Executive shall use such vacation time at such
reasonable time or times each year as he may determine after consultation with
the Chairman of the Board.

 

(e)                                  Expense Reimbursement.  Executive shall be
reimbursed for all reasonable travel and other out-of-pocket expenses actually
and properly incurred by Executive during the Term in connection with carrying
out his duties hereunder in accordance with the Company’s policies, as may be in
effect from time to time, for its senior executives generally.

 

(f)                                   Benefits.  During the Term, and except as
otherwise provided in this Agreement, Executive shall be eligible to participate
in all welfare, perquisites, fringe benefit, insurance, retirement and other
benefit plans, practices, policies and programs, maintained by the Company and
its affiliates applicable to senior executives of the Company generally, in each
case as amended from time to time.  Without limiting the foregoing, the Company
shall annually reimburse Executive for up to $12,500 for executive health
services.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Indemnification and Insurance. The Company
shall indemnify Executive to the full extent provided for in its corporate
charter, Bylaws or any other indemnification policy or procedure as in effect
from time to time and applicable to its other directors senior executive
officers and to the maximum extent that the Company indemnifies any of its other
directors and senior executive officers, and he will be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and senior executive officers against all
costs, charges, liabilities and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its affiliates or his serving or having served any other
enterprise, plan or trust as a director, officer, employee or fiduciary at the
request of the Company or any of its affiliates (other than any dispute, claim
or controversy arising under or relating to this Agreement).

 

4.                                      Termination of Employment.

 

(a)                                 Death and Disability.  Executive’s
employment shall terminate automatically upon Executive’s death.  If the Company
determines in good faith that the Disability (as defined below) of Executive has
occurred during the Term, it may give to Executive written notice in accordance
with Section 14 of this Agreement of its intention to terminate Executive’s
employment; provided that such notice is provided no later than 150 calendar
days following the determination of Executive’s Disability.  In such event,
Executive’s employment shall terminate effective on the 30th calendar day after
receipt of such notice by Executive (the “Disability Effective Date”), provided
that, within the 30 calendar days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the inability of Executive to perform the
essential duties of the position held by Executive by reason of any medically
determined physical or mental impairment that is reasonably expected to result
in death or lasts for 120 consecutive calendar days in any one-year period, all
as determined by an independent licensed physician mutually acceptable to the
Company and Executive or Executive’s legal representative.

 

(b)                                 Cause.  Executive’s employment with the
Company may be terminated by the Company with or without Cause.  For purposes of
this Agreement, “Cause” shall mean: (i) the continued failure of Executive to
perform substantially Executive’s duties with the Company or any of its
affiliates or Executive’s material disregard of the directives of the Board (in
each case other than any such failure resulting from any medically determined
physical or mental impairment) that is not cured by Executive within 20 calendar
days after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s duties
or disregarded a directive of the Board; (ii) willful material misrepresentation
at any time by Executive to the Board; (iii) Executive’s commission of any act
of fraud, misappropriation (other than misappropriation of a de minimis nature)
or embezzlement against or in connection with the Company or any of its
affiliates or their respective businesses or operations; (iv) a conviction,
guilty plea or plea of nolo contendere of Executive for any crime involving
dishonesty or for any felony; (v) a material breach by Executive of his
fiduciary duties of loyalty or care to the Company or any of its affiliates or a
material violation of the Company’s Code of Business Conduct and Ethics or any
other material breach of a Company policy, as the same may be amended from
time-to-time; (vi) the engaging by Executive in illegal conduct,

 

4

--------------------------------------------------------------------------------


 

gross misconduct, gross insubordination or gross negligence that is materially
and demonstrably injurious to the Company’s business or financial condition; or
(vii) a material breach by Executive of his representations under Section 7 of
this Agreement or his obligations under Section 8, 9 or 10 of this Agreement
that, in the case of Sections 8 or 9, is not cured (if curable) by Executive
within 20 calendar days after written demand for such cure is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has materially breached his obligations.

 

(c)                                  Good Reason.  Executive’s employment with
the Company may be terminated by Executive with or without Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following without Executive’s consent: (i) a material reduction by the
Company of Executive’s title, duties, responsibilities or reporting relationship
set forth in Section 2(a) or (b); (ii) a material reduction by the Company of
Executive’s Annual Base Salary (other than as permitted in Section 3(a) of this
Agreement) or Executive’s Target Bonus; (iii) a failure to initially appoint
Executive as a member of the Board or thereafter to nominate Executive for
re-election as a member of the Board (but for the avoidance of doubt, neither
the failure by the Company’s stockholders to elect or re-elect Executive as a
member of the Board, nor Executive’s resignation from the Board following such
failure, shall be deemed to constitute Good Reason for purposes of this
Agreement); or (iv) any other material breach of this Agreement by the Company. 
A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (x) Executive gives notice to the Company of the
existence of the event or condition constituting Good Reason within 30 calendar
days after such event or condition initially occurs or exists, and (y) the
Company fails to cure such event or condition within 30 calendar days after
receiving such notice.  Additionally, Executive must terminate his employment
within 120 calendar days after the initial occurrence of the circumstance
constituting Good Reason for such termination to be “Good Reason” hereunder.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by  Executive for Good Reason, shall be communicated
by Notice of Termination to the other party in accordance with Section 14.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 calendar days after
the giving of such notice).  The failure by the Company or Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause or Good Reason shall not waive any right of the Company or
Executive, respectively, hereunder or preclude the Company or Executive,
respectively, from asserting such fact or circumstance in enforcing the
Company’s or Executive’s rights hereunder.

 

(e)                                  Date of Termination. “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause, or
by Executive for Good Reason, the date of receipt of the Notice of Termination
or any later date specified therein within 30 calendar days after such notice,
as the case may be, (ii) if Executive’s employment is terminated by the Company
other than for Cause or Disability, or if Executive voluntarily resigns without
Good Reason, the date on which the terminating party notifies the other party
that such

 

5

--------------------------------------------------------------------------------


 

termination shall be effective, provided that on a voluntary resignation without
Good Reason, the Company may, in its sole discretion, make such termination
effective on any date it elects in writing between the date of the notice and
the proposed date of termination specified in the notice, (iii) if Executive’s
employment is terminated by reason of death, the date of death of Executive,
(iv) if Executive’s employment is terminated by the Company due to Disability,
the Disability Effective Date, or (v) if Executive’s employment is terminated at
the end of the Term, the end of the Term.

 

(f)                                   Resignation from All Positions. 
Notwithstanding any other provision of this Agreement, upon the termination of
Executive’s employment for any reason, unless otherwise requested by the Board,
Executive shall immediately resign from all positions that he holds or has ever
held with the Company and its affiliates, including his position on the Board. 
Executive hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.

 

5.                                      Severance Payments.

 

(a)                                 Good Reason, Other than for Cause.  If,
during the Term, the Company shall terminate Executive’s employment other than
for Disability or Cause (but excluding by reason of the Company providing notice
of its intention not to renew the Term), or if Executive shall terminate
employment for Good Reason:

 

(i)                                     The Company shall pay, or cause to be
paid, to Executive the sum of:  (A) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, to the extent not previously
paid; and (B) any accrued vacation pay, to the extent not previously paid (the
sum of the amounts described in clauses (A) and (B) shall be referred to as the
“Accrued Benefits”).  The Accrued Benefits shall be paid in a single lump sum
within 30 calendar days after the Date of Termination.

 

(ii)                                  Subject to Section 6 hereof, the Company
shall continue to pay, or cause to be paid, to Executive the Annual Base Salary
(without taking into account any reduction to the Annual Base Salary that
constitutes Good Reason for Executive’s termination) for the one year period
commencing on the Date of Termination (such period, the “Severance Period”),
payable over the Severance Period in equal semi-monthly or other installments
(not less frequently than monthly), with the installments that otherwise would
be paid within the first 90 calendar days after the Date of Termination being
paid in a lump sum (without interest) on the 90th calendar day after the Date of
Termination and the remaining installments being paid as otherwise scheduled
assuming payments had begun immediately after the Date of Termination. 
Notwithstanding and in lieu of the foregoing, if the termination described in
this Section 5(a) occurs within 90 calendar days prior to, or within 2 years
following, a Change of Control (as defined in the Equity Incentive Plan), the
Company shall pay or cause to be paid to Executive on the 90th calendar day
after the Date of Termination (and in lieu of the amounts described in the first
sentence of this Section 5(a)(ii)) a lump-sum payment equal to the sum of
(A) the product of the Annual Base Salary (without taking into account any
reduction to the Annual Base Salary that constitutes Good Reason for Executive’s
termination) multiplied by 2, and (B)

 

6

--------------------------------------------------------------------------------


 

Executive’s Target STI under the STIP for the fiscal year during which the Date
of Termination occurs (without pro-ration).

 

(iii)                               Subject to Section 6 hereof, the Company
shall pay to Executive the amount of any annual incentive that has been earned
by Executive for a completed fiscal year or other measuring period preceding the
Date of Termination (or that would have been earned by Executive had his
employment continued through the date such annual incentive is paid to other
senior executives), but has not yet been paid to Executive (the “Prior Year
Annual Incentive”), payable in a single lump sum no later than two and one half
months following the end of the completed fiscal year or other measuring period.

 

(iv)                              Subject to Section 6 hereof, and if and only
if Executive’s Date of Termination occurs at least three full calendar months
after the beginning of the Company’s fiscal year, Executive will be eligible to
receive an annual incentive under the STIP for the fiscal year during which the
Date of Termination occurs, determined as if Executive had remained employed for
the entire year (and any additional period of time necessary to be eligible to
receive the annual incentive for the year), based on actual Company performance
during the entire fiscal year and without regard to any discretionary
adjustments that have the effect of reducing the amount of the annual incentive
(other than discretionary adjustments applicable to all senior executives who
did not terminate employment), and assuming that any individual goals applicable
to Executive were satisfied at the “target” level, pro-rated based on the number
of days in the Company’s fiscal year through (and including) the Date of
Termination (the “Pro-Rated Annual Incentive”).  The Pro-Rated Annual Incentive
shall be payable in a single lump sum at the same time that payments are made to
other participants in the STIP for that fiscal year (pursuant to the terms of
the STIP but in no event later than  two and one-half months after the fiscal
year during which the Date of Termination occurs).

 

(v)                                 To the extent not theretofore paid or
provided, the Company shall pay or provide, or cause to be paid or provided, to
Executive (or his estate) any other amounts, benefits or equity awards required
to be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company, including
any benefits to which Executive is entitled under Part 6 of Subtitle B of Title
I of the Employee Retirement Income Security Act of 1974, as amended (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
in accordance with the terms and normal procedures of each such plan, program,
policy or practice or contract or agreement, based on accrued and vested
benefits through the Date of Termination.

 

(b)                                 Cause; Other than for Good Reason.  If,
during the Term, Executive’s employment is terminated for Cause, or if Executive
voluntarily terminates his employment without Good Reason (including by reason
of Executive providing notice of his intention not to renew the Term), then the
Company shall pay or provide to Executive the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, and the Other Benefits, and
no further amounts shall be payable to Executive under this Section 5 after the
Date of Termination.

 

(c)                                  Non-Renewal of Term by the Company.  If,
during the Term, the Company provides notice of its intention not to renew the
Term, and Executive’s employment terminates

 

7

--------------------------------------------------------------------------------


 

at the end of the Term as a result thereof, then the Company shall pay or
provide to Executive (i) the Accrued Benefits, payable in accordance with
Section 5(a)(i) of this Agreement, (ii) the Other Benefits, (iii) subject to
Section 6 hereof, the Prior Year Annual Incentive, payable in accordance with
Section 5(a)(iii) of this Agreement, (iv) subject to Section 6 hereof, and if
and only if Executive’s Date of Termination occurs at least three full calendar
months after the beginning of the Company’s fiscal year, the Pro-Rated Annual
Incentive (calculated solely for purposes of this Section 5(c) assuming “target”
performance for each individual and corporate goal), payable in accordance with
Section 5(a)(iv) of this Agreement, (v) subject to Section 6 hereof, and
provided that Executive first enters into a consulting agreement provided by the
Company with respect to post-termination transition services, the Company shall
pay, or cause to be paid, to Executive an amount equal to the Annual Base Salary
(which amount shall be in lieu of any retainer or consulting fee under the
consulting agreement), payable in equal semi-monthly or other installments (not
less frequently than monthly) during the 1-year period commencing on the Date of
Termination, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day after the Date of Termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination, and (vi) solely for purposes of
determining Executive’s rights, if any, under any outstanding equity awards held
by Executive as of the Date of Termination (and not for any other purpose),
Executive shall be deemed to have been terminated by the Company without
“cause”.

 

(d)                                 Disability and Death.  If, during the Term,
Executive’s employment is terminated for Disability or Executive dies, then the
Company shall pay or provide to Executive (or his estate) (i) the Accrued
Benefits, payable in accordance with Section 5(a)(i) of this Agreement, (ii) the
Other Benefits, (iii) subject to Section 6 hereof, the Prior Year Annual
Incentive, payable in accordance with Section 5(a)(iii) of this Agreement,
(iv) subject to Section 6 hereof, and if and only if Executive’s Date of
Termination occurs at least three full calendar months after the beginning of
the Company’s fiscal year, the Pro-Rated Annual Incentive, payable in accordance
with Section 5(a)(iv) of this Agreement, and (v) in the case of termination for
Disability, and subject to Section 6 hereof, an amount equal to the excess, if
any, of Executive’s Annual Base Salary for 6 months, over the amounts payable to
Executive under the Company’s short-term disability insurance program, which
amount shall be payable in equal semi-monthly or other installments (not less
frequently than monthly) over the period commencing on the Date of Termination
and ending 6 months thereafter, with the installments that otherwise would be
paid within the first 60 calendar days after the Date of Termination being paid
in a lump sum (without interest) on the 60th day after the Date of Termination
and the remaining installments being paid as otherwise scheduled assuming
payments had begun immediately after the Date of Termination.

 

(e)                                  Full Settlement.  The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any of
its affiliates may have against Executive or others, except as otherwise may be
provided in Section 2(g) or Section 11 hereof.  In no event shall  Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to

 

8

--------------------------------------------------------------------------------


 

Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not Executive obtains other employment.

 

(f)                                   Section 280G.  In the event it shall be
determined that any payment or distribution by the Company or any of its
affiliates to or for the benefit of  Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to Executive without giving rise to the Excise Tax
(the “Safe Harbor Cap”), if the net after-tax benefit to Executive after
reducing Executive’s Total Payments to the Safe Harbor Cap is greater than the
net after-tax (including the Excise Tax) benefit to Executive without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to Section 5(a)(ii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iv) of this
Agreement, and then to any other payment that triggers such Excise Tax in the
following order: (i) reduction of cash payments, (ii) cancellation of
accelerated vesting of performance-based equity awards (based on the reverse
order of the date of grant), (iii) cancellation of accelerated vesting of other
equity awards (based on the reverse order of the date of grant), and
(iv) reduction of any other payments due to the Participant (with benefits or
payments in any group having different payment terms being reduced on a pro-rata
basis). All mathematical determinations, and all determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to Executive shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made at the Company’s expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive (the
“Accounting Firm”).

 

6.                                      Release. Notwithstanding anything
contained herein to the contrary, the Company shall not be obligated to make any
payment or provide any benefit under Sections 5(a)(ii), (iii) and (iv), Sections
5(c)(iii), (iv) and (v), or Sections 5(d)(iii), (iv) and (iv) hereof unless: 
(a) Executive or Executive’s legal representative first executes within 50
calendar days after the Date of Termination a release of claims agreement in the
form attached hereto as Exhibit A, with such changes as the Company, after
consulting with Executive or Executive’s legal representative, may determine to
be required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable law (the “Release”), (b) Executive does not
revoke the Release, and (c) the Release becomes effective and irrevocable in
accordance with its terms.

 

7.                                      Representations.  Executive hereby
represents and warrants to the Company that Executive is not party to any
contract, understanding, agreement or policy, whether or not written, with his
current employer (or any other previous employer) or otherwise, that would be
breached by Executive’s entering into, or performing services under, this
Agreement.  Executive further represents that he has disclosed to the Company in
writing all material threatened, pending, or actual claims against Executive
that are unresolved and still outstanding as of the Effective Date, in each case
of which he is aware, resulting or arising from his service with his

 

9

--------------------------------------------------------------------------------


 

current employer (or any other previous employer) or his membership on any
boards of directors.

 

8.                                      Work Product. Executive agrees that all
inventions, drawings, improvements, developments, methods, processes, programs,
designs and all similar or related information which relates to the Company’s or
any of its affiliates’ actual or anticipated business or research and
development or existing or future products or services and which are conceived,
developed, contributed to or made by Executive (either solely or jointly with
others) while employed by or serving as a consultant to the Company or any of
its affiliates (“Work Product”) shall be the sole and exclusive property of the
Company or any such affiliate. Executive will promptly disclose such Work
Product to the Company and perform all actions requested by the Company (whether
during or after employment) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

9.                                      Confidential Information.

 

(a)                                 “Confidential Information” means information
disclosed to Executive or known by Executive as a result of employment by the
Company, not generally known to the trade or industry in which the Company or
its affiliates are engaged, about products, processes, technologies, machines,
customers, clients, employees, services and strategies of the Company and its
affiliates, including, but not limited to, inventions, research, development,
manufacturing, purchasing, financing, computer software, computer hardware,
automated systems, engineering, marketing, merchandising, selling, sales volumes
or strategies, number or location of sales representatives, names or
significance of the Company’s customers or clients or their employees or
representatives, preferences, needs or requirements, purchasing histories, or
other customer or client-specific information.  Such Confidential Information is
and shall continue to be the property of the Company.

 

(b)                                 Executive recognizes that Confidential
Information is of great value to the Company, that the Company has legitimate
business interests in protecting its confidential information, and that the
disclosure to anyone not authorized to receive such information will cause
immediate and irreparable injury to the Company.  Except as required by law or
in the performance of his duties for the Company, unless Executive first secures
the Company’s written consent, Executive will not divulge, disclose, use, copy,
disseminate, lecture upon or publish Confidential Information.  Executive
understands and agrees that the obligations not to disclose, use, disseminate,
lecture upon or publish Confidential Information shall continue after
termination of employment for any reason.  Further, Executive will use his best
efforts and diligence to safeguard and to protect the Confidential Information
against disclosure, misuse, espionage, loss or theft.

 

(c)                                  Executive agrees that upon the Date of
Termination, or at any other time that the Company may request, for whatever
reason, Executive shall deliver (and in the event of Executive’s death or
Disability, his representative shall deliver) to the Company all computer
equipment or backup files of or relating to the Company or its affiliates, all
memoranda, correspondence, customer data, notes, plans, records, reports,
manuals, photographs, computer tapes and software and other documents and data
(and all copies thereof) relating to Confidential Information, Work Product, or
the business of the Company or its affiliates which

 

10

--------------------------------------------------------------------------------


 

Executive has in his possession, custody or control.  If the Company requests,
Executive (or his representative) agrees to provide written confirmation that
Executive has returned all such materials.

 

(d)  Executive agrees that upon the Date of Termination, or at any other time
that the Company may request, for whatever reason, Executive shall assign all
rights, title and interest in the Confidential Information, the Work Product,
all computer equipment or backup files of or relating to the Company or its
affiliates, all memoranda, correspondence, customer data, notes, plans, records,
reports, manuals, photographs, computer tapes and software and other documents
and data (and all copies thereof) relating to Confidential Information, Work
Product, or the business of the Company or its affiliates which Executive has in
his possession, custody or control.

 

10.                               Non-compete, Non-solicitation.

 

(a)                                 Executive agrees that during the Term and
thereafter during the Protection Period (as defined in Section 10(f) below),
Executive will not directly or indirectly (by himself or in association with any
individual or entity) own, operate, manage, control, be employed by, participate
in, consult with, advise, provide services for, or in any manner engage in any
business which competes in any way with the business of the Company and its
affiliates, which the Parties acknowledge includes the provision of power
generation equipment and modification and maintenance services for customers in
the domestic and international energy, power infrastructure or service
industries, or in any other business activity that the Company or its affiliates
is conducting, or has active plans to conduct, as of the Date of Termination. 
This restriction shall apply to any geographic area in which the Company, or any
affiliate for which Executive had any responsibilities during the term of his
employment, engaged in business, or had active plans to engage in business,
during the term of Executive’s employment.  The restrictions contained herein
shall not prohibit Executive from being a passive owner of not more than 5% of
the outstanding stock of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation. 
Notwithstanding the foregoing, with respect to an entity which is engaged in
both a competing business and a non-competing business, Executive may provide
services to the non-competing business, provided that Executive does not render
any services or advice, directly or indirectly, to the competing business.

 

(b)                                 Executive agrees that during the Term and
thereafter during the Protection Period, Executive will not directly or
indirectly:  (i) solicit or induce, or attempt to solicit or induce, any
employee, consultant or independent contractor of the Company or of any
affiliate to terminate his or her employment or relationship with the Company or
affiliate; (ii) hire any person who Executive knows was an employee, consultant
or independent contractor of the Company or of any affiliate during the last 6
months of Executive’s employment by the Company; or (iii) induce or attempt to
induce any customer, supplier, distributor, franchisee, licensee, or other
individual or entity that has any business relationship with the Company or any
of its affiliate to cease doing business with the Company or any of its
affiliates, or in any way interfere with the relationship between any such
customer, supplier, distributor, franchisee, licensee, or any other individual
or entity and the Company or any of its affiliates.

 

11

--------------------------------------------------------------------------------


 

(c)           To enable the Company to monitor Executive’s compliance with the
obligations imposed by this Agreement, Executive agrees to inform the Company,
upon the Date of Termination, of the identity of any new employer and of
Executive’s new job title.  Executive will continue to so inform the Company, in
writing, any time Executive changes employment during the Protection Period.

 

(d)           In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions.  To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

 

(e)           Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Section 10, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company,
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

 

(f)            For purposes of this Section 10, the term “Protection Period”
shall mean the period commencing on the Date of Termination and ending on the
first anniversary thereof, provided, however, that such period shall be extended
by any length of time during which Executive is in breach of the covenants
contained in this Section 10.

 

11.          Remedies.  Executive recognizes and affirms that in the event of
his breach of any provision of this Sections 8, 9 or 10 hereof, money damages
would be inadequate and the Company would have no adequate remedy at law.
Accordingly, Executive agrees that in the event of a breach or a threatened
breach by Executive of any of the provisions of Sections 8, 9 or 10, the
Company, in addition and supplementary to other rights and remedies existing in
its favor, may (a) apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof (without posting a bond or
other security), and (b) exercise its rights hereunder to cease any further
payments and/or vesting of equity awards.  Executive understands and
acknowledges that the Company can bar him from disclosing or using Confidential
Information, bar him from accepting or continuing prohibited employment or
rendering prohibited services, or bar him from soliciting certain individuals
and entities for the periods specified in Sections 8, 9 and 10 above.  In the
event that the Company institutes legal action to enforce Sections 8, 9 or 10 of
this Agreement, Executive agrees that the Company shall be entitled to recover
from him its costs of any action (including reasonable attorneys’ and expert
fees and expenses).  Nothing in this Section 11 will be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of Sections 8, 9 or 10 that may be pursued or availed of by the
Company.

 

12.          Cooperation in Investigations and Proceedings. During the Term and
for a period of 5 years thereafter, Executive shall cooperate with the Company
and its affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters occurring, in whole or in part, during such

 

12

--------------------------------------------------------------------------------


 

employment with the Company and within the scope of Executive’s duties and
responsibilities to the Company during his employment with the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment).  In requesting Executive’s cooperation, the Company shall take
into account his other personal and professional obligations.  Executive shall
be reimbursed for the reasonable expenses Executive incurs in connection with
any such cooperation and/or assistance and shall receive from the Company hourly
compensation equal to the Annual Base Salary immediately prior to the Date of
Termination divided by 1,800 hours, in each case in connection with any
assistance or cooperation that occurs after the Date of Termination.  Any such
reimbursements or per diem compensation shall be paid to Executive no later than
the 15th day of the month immediately following the month in which such expenses
were incurred or such cooperation and/or assistance was provided (subject to
Executive’s timely submission to the Company of proper documentation with
respect thereto).

 

13.          Survival.   Subject to any limits on applicability contained
therein, Sections 2(g), 3(g), 4(f), 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 20, 21, 23 and 24 shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Term or this Agreement.

 

14.          Notices.   Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient.  Notices to Executive shall be sent to the address of Executive most
recently provided to the Company.  Notices to the Company should be sent to
Global Power Equipment Group Inc., 400 E. Las Colinas Boulevard, Suite No. 400
Irving, TX 75039, Attention:  General Counsel.  Any notice under this Agreement
will be deemed to have been given when so delivered, sent or mailed.

 

15.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

16.          Source of Payment.   Any payments to Executive under this Agreement
shall be paid from the Company’s general assets.

 

17.          Complete Agreement. This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way, including the
Employment Agreement between Executive and the Company dated as of June 6, 2012.

 

13

--------------------------------------------------------------------------------


 

18.          Withholding of Taxes.  The Company and its affiliates may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as the Company and its affiliates are required to withhold pursuant to any
law or government regulation or ruling.

 

19.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.

 

20.          Successors and Assigns.

 

(a)           This Agreement is personal to Executive, and, without the prior
written consent of the Company, shall not be assignable by Executive other than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in
Section 20(c), without the prior written consent of Executive this Agreement
shall not be assignable by the Company, except to an affiliate.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

21.          Choice of Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Delaware, without regard to conflicts of law principles.  The parties hereto
irrevocably agree to submit to the jurisdiction and venue of the federal and
state courts located in Delaware in any court action or proceeding brought with
respect to or in connection with this Agreement.

 

22.          Voluntary Agreement.  Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with legal, tax
or other adviser(s) of such party’s choice before executing this Agreement.

 

23.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

14

--------------------------------------------------------------------------------


 

24.          Section 409A Compliance.

 

(a)           In General.  Section 409A of the Code (“Section 409A”) imposes
payment restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to Executive upon termination of employment).  Failure
to comply with these restrictions could result in negative tax consequences to
Executive, including immediate taxation, interest and a 20% additional income
tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise comply with, the requirements of Section 409A. 
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A, to the maximum extent possible.  If neither of these
exceptions applies, and if Executive is a “specified employee” within the
meaning of Section 409A, then notwithstanding any provision in this Agreement to
the contrary and to the extent required to comply with Section 409A, all amounts
that would otherwise be paid or provided during the first six months following
the Date of Termination shall instead be accumulated through and paid or
provided (without interest) on the first business day following the six-month
anniversary of the Date of Termination.

 

(b)           Separation from Service.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and Executive is no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its affiliates as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.  Further, for purposes of determining the time and form
of any payment to Executive under Section 5(a)(ii) of the Agreement, the term
“Change of Control” shall, to the extent necessary under Section 409A to provide
for payment of such amounts in a single lump sum, be deemed to mean a “Change of
Control” as defined in the Equity Incentive Plan that constitutes a “change in
the ownership”, a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.

 

(c)           Reimbursements.  With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

 

[Signatures On Next Page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

 

 

 

 

/s/ Terence J. Cryan

 

/s/ Luis Manuel Ramírez

By:

Terence J. Cryan

 

Luis Manuel Ramírez

Its:

Chairman of the Compensation Committee

 

 

of the Board of Directors

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [·]
day of [·], 20[·], by and between Global Power Equipment Group Inc. (the
“Company”) and Luis Manuel Ramírez (“Executive”).

 

1.             Employment Status. Executive’s employment with the Company and
its affiliates terminated effective as of [·], 20[·] (the “Separation Date”).

 

2.             Payments and Benefits.  Upon the effectiveness of the terms set
forth herein, the Company shall provide Executive with the benefits set forth in
Sections 5(a)(ii), (iii) and (iv) of the Employment Agreement between Executive
and the Company dated as of March     , 2014 (the “Employment Agreement”), upon
the terms, and subject to the conditions, of the Employment Agreement.

 

3.             No Liability. This Release does not constitute an admission by
the Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.

 

4.             Release.  In consideration of the payments and benefits set forth
in Section 2 of this Release, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, attorney fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may ever
have against the Releasees relating to or arising out of Executive’s employment
or separation from employment with the Company Group, from the beginning of time
and up to and including the date Executive executes this Release. This Release
includes, without limitation, (a) law or equity claims; (b) contract (express or
implied) or tort claims; (c) claims for wrongful discharge, retaliatory
discharge, whistle blowing, libel, slander, defamation, unpaid compensation,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing; (d) claims under or
associated with any of the Company Group’s incentive compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1963, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor
Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign,
federal, state or

 

A-1

--------------------------------------------------------------------------------


 

local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group; provided, however, that nothing
herein shall release the Company Group from (i) any obligation under the
Employment Agreement; (ii) any obligation to provide benefit entitlements under
any Company benefit or welfare plan that were vested as of the Separation Date;
and (iii) from any rights or claims that relate to events or circumstances that
occur after the date that the Executive executes this Release.

 

In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees.  However, by executing this Release,
Executive hereby waives the right to recover in any proceeding that Executive
may bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on Executive’s
behalf.

 

5.             Bar.  Executive acknowledges and agrees that if he should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees with respect to any cause,
matter or thing which is the subject of the release under Section 4 of this
Release, this Release may be raised as a complete bar to any such action, claim
or proceeding, and the applicable Releasee may recover from Executive all costs
incurred in connection with such action, claim or proceeding, including
attorneys’ fees, along with the benefits set forth in Section 2 of the Release.

 

6.             Governing Law.  This Release shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
conflicts of laws principles.

 

7.             Acknowledgment. Executive has read this Release, understands it,
and voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.  Executive acknowledges and reconfirms
the promises in Sections 8, 9, 10, 11 and 12 of the Employment Agreement.

 

8.             Revocation. Executive has a period of 7 calendar days following
the execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 14 of the
Employment Agreement, and this Release shall not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of the Release.

 

A-2

--------------------------------------------------------------------------------


 

9.             Miscellaneous. This Release is the complete understanding between
Executive and the Company Group in respect of the subject matter of this Release
and supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

 

10.          Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

[Form of release — Do not sign]

 

 

 

 

 

 

By:

 

Luis Manuel Ramírez

Its:

 

 

 

A-3

--------------------------------------------------------------------------------